Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 3, 2021.
Applicant's election with traverse in the reply filed on February 3, 2021 is acknowledged.  The traversal is on the ground(s) that there would not be an undue search and examination burden in examining the claims together.  This is not found persuasive because all these inventions listed in this action are independent or distinct and there would be a serious search and examination burden if restriction were not required due to the independent and distinct nature of the two groups. 
Each invention has attained recognition in the art as a separate subject for inventive effort. Further, different considerations are used in considering the independent and distinct inventions. There is also a burden because it is necessary to search for one of the independent and distinct inventions in a manner that is not likely to result in finding art pertinent to all of the elements of the other independent and distinct invention.  
The independent and distinct inventions include elements which require search outside of the same classification. There is also a burden because it is necessary to 
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the epoxide, glycerol” in claims 10 and 21 and “the plant, vegetable, seed, nut, produce, beef, poultry, or seafood” in claims 12 and 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” has been used to designate both droplets and voltage supply.   
The drawings are objected to because “the linear polyester chain” described in paragraph 47 as 310 in Fig. 3 appears to be incorrect.     
The drawings are objected to because “the ester bond” described in paragraph 47 as 330 of Fig. 3 appears to be incorrect.     
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Paragraph 26 identifies droplets with reference numeral “110”. This appears to be incorrect.
The specification should be reviewed for clarity, accuracy, and necessary revisions be made.
Claim Objections
Claim 1 objected to because of the following informalities: a suggested revision for claim 1 is as follows:  ”wherein the spray head is configured to cause droplets of the liquid to be formed and sprayed on the substrate, whereby [[the]]  a reactivity of the structural units within the droplets of the liquid to be formed and sprayed on the substrate have an increase in the reactivity of the structural units from a reactivity of the structural units of the liquid in the reservoir”.  Appropriate correction is required.
a voltage provided”.
Claims 7 and 18 recite: “the spray head is configured such that the droplets are formed from liquid at the surface adjacent to the dispensing device, causing the droplets to have a net electrical charge”.
A suggested revision is as follows:
 “the spray head is configured such that the droplets are formed of the liquid adjacent to the dispensing device, causing the droplets to have a net electrical charge”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-8, 13-16, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Pub. No. 20060057259 A1 to Ripoll et al (hereinafter Ripoll). 
Regarding claim 1, Ripoll teaches an assembly (100) for forming a material structure (coating)  on a surface of a substrate (food product), comprising: a spray head (16, 14), wherein the spray head comprises a reservoir (tank surrounding 10), a dispensing device (end of 16, 14; 18) ; and a liquid (12) contained within the reservoir (tank surrounding 10), the liquid (12) comprising structural units (monomers) in a solvent (solution); wherein the spray head is configured to cause droplets of the liquid (12) to be formed and sprayed on the substrate (food product) , whereby the reactivity of the structural units within the droplets is greater (charged) than the reactivity of the structural units within the liquid in the reservoir (prior to two liquids contacting each other), thereby enabling the structural units (monomers) within the droplets to covalently bond with one another or with the substrate at a higher rate (charged) than before the increase in the reactivity in order to form the material structure (coating) on the surface of the substrate (food product).  (See Abstract, Fig. 1, paragraphs 8, 15-20, 28, 33.)	
 Regarding claim 13, Ripoll teaches an assembly (100) for forming a coating (coating) on a substrate, comprising: a spray head (16, 14), wherein the spray head comprises a reservoir (tank surrounding 10) and a dispensing device (end of 16, 14; 18) ; and a liquid (12) contained within the reservoir (tank surrounding 10), the liquid (12) comprising structural units (monomers) in a solvent (solution); wherein the spray head is configured to cause droplets of the liquid (12) to be formed and sprayed on the substrate (food product), wherein the liquid contained within the droplets is in a state 
Regarding claim 2, Ripoll teaches the structural units are formulated such that the material structure is formed as a coating.  (See Ripoll Abstract, Fig. 1, paragraphs 8, 15-20, 28, 33, 58, and 63-65.) 								Regarding claims 3 and 14, Ripoll teaches the structural units are formulated such that the coating is an edible coating. (See Ripoll Abstract, Fig. 1, paragraphs 8, 15-20, 28, 33, 58, and 63-65.) 	
Regarding claims 4 and 15, Ripoll teaches the structural units are formulated such that the coating prevents or suppresses water loss by the substrate or surface abrasion.  (See Ripoll, Abstract, Fig. 1, paragraphs 8, 15-20, 28, 33, 58, and 63-65.) Examiner is considering a polymeric outer coating to be equivalent to reducing abrasion
Regarding claims 5 and 16, Ripoll teaches the dispensing device is electrically connected to a first terminal (pole) of a voltage supply, and voltage provided by the voltage supply causes a surface of the liquid adjacent to the dispensing device to have a net electrical charge. (See Ripoll, paragraphs 16, 26, 34 and Fig. 1.)
Regarding claims 7 and 18, Ripoll teaches the spray head is configured such that the droplets are formed from liquid at the surface adjacent to the dispensing device, causing the droplets to have a net electrical charge. (See Ripoll, Abstract, Fig. 1, paragraphs 8, 15-20, 26,  28, 33-34, 58, and 63-65					Regarding claims 8 and 19, Ripoll teaches the structural units comprise 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10, 12, 20-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable US Pat. Pub. No. 20060057259 A1 to Ripoll et al (hereinafter Ripoll) as applied to claims 1 and 13 and further in view of US Pat. Num. 6,010, 726 to Evans et al (hereinafter Evans).		
Regarding claims 9 and 20, Ripoll does not explicity teach the structural units comprise fatty acids.
Evans is directed to coating food.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the structural units comprise fatty acids, because Evans teaches this would enable the food to be coated by the liquid by modifying the resistivity. (See Evans, col. 14, lines 20-28 and col. 9, lines 50-64 and Abstract.)  	
The coating apparatus in Ripollin view of Evans would be capable of coating with a material including fatty acids. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claims 10 and 21, Ripoll does not explicitly teach the structural units comprise fatty acids containing an additional chemical constituent, the additional chemical constituent selected from the group consisting of an epoxide, a hydroxyl, and glycerol.  
Evans teaches the structural units comprise glycerol. (See Evans, col. 14, lines 20-28.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the structural units comprise fatty acids containing an additional chemical constituent, the additional chemical constituent selected from the group consisting of an epoxide, a hydroxyl, and glycerol, because 
The coating apparatus in Ripoll in view of Evans would be capable of coating with a material including epoxide, a hydroxyl, and glycerol. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claims 12 and 23, Ripoll does not explicitly teach the substrate is a plant, a fruit, a vegetable, a seed, a nut, produce, beef, poultry, or seafood.
Evans teaches the substrate is a plant, a fruit, a vegetable, a seed, a nut, produce, beef, poultry, or seafood. (See Evans, Abstract and col. 8, lines 35-40.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the substrate is a plant, a fruit, a vegetable, a seed, a nut, produce, beef, poultry, or seafood, because Evans teaches this would enable the substrate to receive a food-grade coating effectively. (See Evans, Abstract and col. 8, lines 35-40.)
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20060057259 A1 to Ripoll et al (hereinafter Ripoll) as applied to claim 1 and further view of US Pat. Pub. No. 20090035414 A1 to Cheng et al (hereinafter Cheng) and US Pat. Pub. No. 20130045246 A1 to Edwards et al (hereinafter Edwards).
Regarding claims 11 and 22, Ripoll does not explicitly teach the solvent comprises water, methanol, ethanol, isopropanol, acetone, or a combination thereof. 

Cheng is directed to coating food.
Cheng teaches the solvent compatible with alginate in encapsultations is water. (See Cheng, paragraph 44 and Abstract.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a solvent comprising water, methanol, ethanol, isopropanol, acetone, or a combination thereof, because Cheng teaches this would enable the food composition to be formed. (See Cheng, paragraph 44 and Abstract.)  
The coating apparatus in Ripoll in view of Cheng would be capable of coating with a material including claimed solvents. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Claims 1-5, 7-8, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20130045246 A1 to Edwards et al (hereinafter Edwards) and US Pat. Pub. No. 20060057259 A1 to Ripoll et al (hereinafter Ripoll). 
Regarding claim 1, Edwards teaches an assembly for forming a material structure on a surface of a substrate (spray of water containing calcium), comprising: a spray head (first housing, 152), wherein the spray head comprises a dispensing device (158) ; and a liquid, the liquid (chemically-modified alginates) comprising structural units 
Regarding claim 1, Edwards does not explicitly teach the spray head comprises a reservoir and a liquid contained within the reservoir.
Ripoll is directed to coating foods. 
Ripoll teaches the spray head comprises a reservoir (tank including liquid 12) and a liquid (12) contained within the reservoir. (See Ripoll, Fig. 1.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a spray head comprises a reservoir and a liquid contained within the reservoir, because Ripoll teaches this would enable the coating liquid to be supplied to the spray head. (See Ripoll, paragraph 26.)
Intended use language is located in the preamble of claim 1 (apparatus for forming a material structure).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Claim 1 recites an intended use clause (i. e. configured to cause droplets of the liquid to be formed; enabling the structural units within the droplets to covalently ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, Edwards teaches the structural units are formulated such that the material structure is formed as a coating.  (See Edwards, paragraphs 7, 104, 219 and Figs. 23-24 and paragraphs 199-203.) Examiner is considering a stable membrane and layer of a container to equivalent to a coating.					Regarding claims 3 and 14, Edwards teaches the structural units are formulated such that the coating is an edible coating.  (See Edwards, paragraphs 165, 16, and 22.)	Regarding claims 4 and 15, Edwards teaches the structural units are formulated such that the coating prevents or suppresses water loss by the substrate or surface abrasion.  (See Edwards, paragraph 199-203.)
Regarding claims 5 and 16, Edwards teaches the fluid delivery system (150), including dispensing device (158) can include an electrically polarized surface which can be transferred to the first fluid. (See Edwards, paragraphs 104, 219 and Figs. 23-24 and paragraphs 199-203.) Examiner is considering this structure to be equivalent to the 
Regarding claims 5 and 16, Edwards does not explicitly teach the dispensing device is electrically connected to a first terminal of a voltage supply, and voltage provided by the voltage supply causes a surface of the liquid adjacent to the dispensing device to have a net electrical charge.
Ripoll teaches the dispensing device is electrically connected to a first terminal (pole) of a voltage supply, and voltage provided by the voltage supply causes a surface of the liquid adjacent to the dispensing device to have a net electrical charge. (See Ripoll, paragraphs 16, 26, 34 and Fig. 1.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a dispensing device is electrically connected to a first terminal of a voltage supply, and voltage provided by the voltage supply causes a surface of the liquid adjacent to the dispensing device to have a net electrical charge, because Ripoll teaches this would enable the food to be coated by the first liquid. (See Ripoll, Abstract paragraphs 16, 26, 34 and Fig. 1.)
Regarding claims 7 and 18, Edwards teaches the spray head is configured such that the droplets are formed from liquid at the surface adjacent to the dispensing device, causing the droplets to have a net electrical charge.  (See Edwards, paragraphs 104, 219 and Figs. 23-24 and paragraphs 199-203.)							Regarding claims 8 and 19, Edwards teaches the structural units comprise 
The coating apparatus in Edwards would be capable of coating with a material including monomers. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 13, Edwards teaches an assembly for forming a coating on a substrate (spray of water containing calcium), comprising: a spray head (first housing, 152), wherein the spray head comprises a dispensing device (158) ; a liquid, the liquid (chemically-modified alginates in a solution) comprising structural units (chemically-modified alginates) in a solvent (solution); wherein the spray head (152) is configured to cause droplets of the liquid (chemically-modified alginates) to be formed and sprayed on the substrate (spray of water containing calcium) , wherein the liquid contained within the droplets is in a state which is further from equilibrium(faster hardening/curing of the membrane)  than a state of the liquid contained within the reservoir (prior to the two liquid mixing), thereby allowing the structural units (sodium alginates) in the droplets to form the coating by forming covalent bonds to one another or to the surface of the substrate.  (See Edwards, paragraphs 6-7, 61-63, 104, 219 and Figs. 23-24 and paragraphs 199-203.)	
Regarding claim 13, Edwards does not explicitly teach the spray head comprises a reservoir and a liquid contained within the reservoir.
Ripoll is directed to coating foods. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a spray head comprises a reservoir and a liquid contained within the reservoir, because Ripoll teaches this would enable the coating liquid to be supplied to the spray head. (See Ripoll, paragraph 26.)
Intended use language is located in the preamble of claim 13 (apparatus for forming a coating on a substrate).  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Claim 13 recites an intended use clause (i. e. configured to cause droplets of the liquid to be formed; to form the coating by forming covalent bonds ). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claims 9-10, 12, 20-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20130045246 A1 to Edwards et al (hereinafter Edwards) and US Pat. Pub. No. 20060057259 A1 to Ripoll et al (hereinafter Ripoll) as applied to claims 1 and 13 and further in view of US Pat. Num. 6,010, 726 to Evans et al (hereinafter Evans).		
Regarding claims 9 and 20, Edwards does not explicity teach the structural units comprise fatty acids.
Evans is directed to coating food.
Evans teaches the structural units comprise fatty acids. (See Evans, col. 14, lines 20-28 and col. 9, lines 50-64 and Abstract.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the structural units comprise fatty acids, because Evans teaches this would enable the food to be coated by the liquid by modifying the resistivity. (See Evans, col. 14, lines 20-28 and col. 9, lines 50-64 and Abstract.)  	
The coating apparatus in Edwards in view of Ripoll and Evans would be capable of coating with a material including fatty acids. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claims 10 and 21, Edwards does not explicitly teach the structural units comprise fatty acids containing an additional chemical constituent, the additional chemical constituent selected from the group consisting of an epoxide, a hydroxyl, and glycerol.  
Evans teaches the structural units comprise glycerol. (See Evans, col. 14, lines 20-28.)  

The coating apparatus in Edwards in view of Ripoll and Evans would be capable of coating with a material including epoxide, a hydroxyl, and glycerol. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claims 12 and 23, Edwards does not explicitly teach the substrate is a plant, a fruit, a vegetable, a seed, a nut, produce, beef, poultry, or seafood.
Evans teaches the substrate is a plant, a fruit, a vegetable, a seed, a nut, produce, beef, poultry, or seafood. (See Evans, Abstract and col. 8, lines 35-40.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the substrate is a plant, a fruit, a vegetable, a seed, a nut, produce, beef, poultry, or seafood, because Evans teaches this would enable the substrate to receive a food-grade coating effectively. (See Evans, Abstract and col. 8, lines 35-40.)
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 20130045246 A1 to Edwards et al (hereinafter Edwards) and US Pat. Pub. No. 20060057259 A1 to Ripoll et al (hereinafter Ripoll) as applied to claim 1 and further view of US Pat. Pub. No. 20090035414 A1 to Cheng et al (hereinafter Cheng).
Regarding claims 11 and 22, Edwards teaches a solvent solution, but does not explicitly teach the solvent comprises water, methanol, ethanol, isopropanol, acetone, or a combination thereof.  
Cheng is directed to coating food.
Cheng teaches the solvent compatible with alginate in encapsultations is water. (See Cheng, paragraph 44 and Abstract.)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a solvent comprising water, methanol, ethanol, isopropanol, acetone, or a combination thereof, because Cheng teaches this would enable the food composition to be formed. (See Cheng, paragraph 44 and Abstract.)  
The coating apparatus in Edwards in view of Ripoll and Cheng would be capable of coating with a material including claimed solvents. Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner
Art Unit 1717